Citation Nr: 1727569	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar back disability, to include as secondary to service-connected left and right lower extremity disabilities. 

2.  Entitlement to service connection for acute right lumbar radiculopathy, to include as secondary to service-connected left and right lower extremity disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to August 1986 and from December 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2014 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

Subsequent to the June 2016 remand, the issues of entitlement to service connection for bilateral hearing loss, and right hip and right knee disabilities were granted in a January 2017 rating decision.  Therefore, those issues are longer on appeal, and the Board no longer has jurisdiction over them.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

In the June 2014 remand, the Board ordered that an opinion from "a physician with sufficient expertise" be obtained with respect to the etiology of the Veteran's back disability and radiculopathy.  As also noted by the Veteran's representative in a June 2017 submission, the VA examination performed in December 2016 was conducted by a nurse practitioner.  Consequently, the examination did not substantially comply with the Board's June 2014 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Moreover, in support of the negative opinion with regard to the etiology of the back disability and radiculopathy, the examiner merely stated that "[t]here were not sufficient records or medical evidence to support this claim."  The Board finds this statement conclusory, and therefore, not a sufficient rationale for the opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In addition, in light of the grants of service connection for the right hip and right knee, the Board determines that whether the Veteran's back disability is associated with the right lower extremity disabilities should also be considered. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all back and right leg disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back and and right leg disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service. 

If the opinion above is negative, the examiner should opine as to whether any back and right leg disorder present during the period of the claims was at least as likely as not (i.e., whether there is a 50 percent or better probability) caused by or permanently worsened by his service-connected left knee, right knee, and/or right hip disabilities.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




